                 Case 20-12456-JTD              Doc 912        Filed 01/22/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 11
RTI HOLDING COMPANY, LLC,                 1

                                                              Case No. 20-12456 (JTD)
                                    Debtors.
                                                              (Jointly Administered)

                                                              Ref. Docket No. 783


          ORDER AUTHORIZING DEBTORS TO FILE UNDER SEAL
 CERTAIN INFORMATION CERTAIN INFORMATION CONTAINED IN EXHIBIT 1
TO THE DECLARATION OF ALAN JOHNSON IN SUPPORT OF THE MOTION FOR
  AN ORDER (I) APPROVING KEY EMPLOYEE INCENTIVE PLAN FOR SENIOR
  LEADERSHIP EMPLOYEES; (II) APPROVING KEY EMPLOYEE RETENTION
          PLAN FOR PARTICIPATING NON-INSIDER EMPLOYEES;
                  AND (III) GRANTING RELATED RELIEF

                  Upon the Motion (the “Motion to Seal”)2 of RTI Holding Company, LLC and its

debtor affiliates, as debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) seeking entry of an order (this “Order”),



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
     Capitalized terms used but not otherwise defined herein have the meanings set forth in the Motion.


                                                          1
DOCS_LA:334290.5 76136/002
               Case 20-12456-JTD         Doc 912      Filed 01/22/21     Page 2 of 3




pursuant to sections 105(a) and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, and

Local Rule 9018-1, (a) authorizing the Debtors to file under seal certain contained in Exhibit 1 to

the Declaration of Alan Johnson in Support of Motion for an Order (I) Approving Key Employee

Incentive Plan for Senior Leadership Employees; (II) Approving Key Employee Retention Plan

for Participating Non-Insider Employees; and (III) Granting Related Relief (the “Johnson

Declaration”); and (b) granting such other and further relief as requested in the Motion or as the

Court otherwise deems necessary or appropriate, all as more fully set forth in the Motion to Seal;

and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and

the Court having found that this proceeding is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and that the Court may enter a final order consistent with Article III of the United

States Constitution; and the Court having found that venue of this proceeding and the Motion to

Seal in the Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

reviewed and considered the Motion to Seal; and the Court having determined that the legal and

factual bases set forth in the Motion to Seal establish just cause for the relief granted herein; and

upon all of the proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED that:

               1.      The Motion to Seal is GRANTED.

               2.      The Debtors are authorized to file certain information contained in Exhibit

1 to the Johnson Declaration under seal or on a redacted basis and such seal or redaction shall be

maintained pursuant to Local Rule 9018-1. The sealed or redacted information contained in




                                                  2
DOCS_LA:334290.5 76136/002
               Case 20-12456-JTD         Doc 912      Filed 01/22/21     Page 3 of 3




Exhibit 1 to the Johnson Declaration shall remain strictly confidential and use of such

information shall be subject to Local Rule 9018-1(e).

               3.      The confidential information contained in Exhibit 1 to the Johnson

Declaration shall not be disseminated to anyone other than: (a) the Court; (b) counsel for the

Committee; and (c) the Office of the United States Trustee for the District of Delaware, without

either: (i) the express consent of the Debtors; or (ii) further order of the Court, which order shall

not be granted without notice and an opportunity to object being provided to the Debtors. Such

parties shall be bound by this Order and shall keep at all confidential information in the Johnson

Declaration strictly confidential and shall not disclose such contents thereof to any party

whatsoever.

               4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

               5.      The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion to Seal.

               6.      The Court retains jurisdiction with respect to all matters arising from or

relating to the implementation, interpretation, and enforcement of this Order.




                                                           JOHN T. DORSEY
        Dated: January 22nd, 2021                          UNITED STATES BANKRUPTCY JUDGE
        Wilmington, Delaware

                                                  3
DOCS_LA:334290.5 76136/002
